Citation Nr: 0704294	
Decision Date: 02/09/07    Archive Date: 02/22/07

DOCKET NO.  03-34 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 30 percent for post 
traumatic degenerative joint disease of the cervical spine.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and J.W.


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1950 to August 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which, in pertinent part, denied 
an increased rating in excess of 30 percent for degenerative 
joint disease (DJD) of the cervical spine. 

The veteran testified before a Veterans Law Judge at a March 
2004 hearing at the RO.  Subsequently, the Board remanded the 
case in February 2005 for RO adjudication of the issue under 
newly promulgated regulations.  The case was recertified to 
the Board following a September 2005 Supplemental Statement 
of the Case.  Prior to recertification, the Veterans Law 
Judge who had presided at the March 2004 hearing retired.  
The Board remanded the case again in December 2005 to provide 
the veteran with an opportunity to appear before another 
Veterans Law Judge.  The veteran testified before the 
undersigned at a January 2007 hearing at the RO.  Transcripts 
of both hearings have been associated with the file.


FINDING OF FACT

Degenerative arthritis of the cervical spine is manifested by 
pain and limitation of motion, but does not involve ankylosis 
or neurological symptomatology, nor does it involve 
incapacitating episodes having a total duration of at least 
four weeks during the past 12 months.


CONCLUSION OF LAW

A rating in excess of 30 percent for degenerative arthritis 
of the cervical spine is not warranted. 38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5290, 5293 (2002 and 2003); 38 C.F.R. § 
4.71a, Diagnostic Codes 5237, 5242 and 5243 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Increased Rating

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  If two disability 
evaluations are potentially applicable, the higher evaluation 
will be assigned to the disability picture that more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  
However, the evaluation of the same disability under various 
diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. 
§ 4.14 (2006). 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

The veteran's post traumatic cervical spine DJD was evaluated 
as 30 percent disabling under Diagnostic Code 5290 for 
limitation of motion of the cervical spine.  During the 
pendency of this claim, the criteria for rating spine 
disabilities were revised (effective September 23, 2002 and 
September 26, 2003).  The Board will evaluate the veteran's 
claim under both the criteria in the VA Schedule for Rating 
Disabilities in effect at the time of his filing and the 
current regulations in order to ascertain which version would 
accord him the highest rating.  According to VAOPGCPREC 7-
2003 (Nov. 19, 2003), in Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003), the Federal Circuit overruled Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), to the extent it conflicts 
with the precedents of the United States Supreme Court 
(Supreme Court) and the Federal Circuit.  Karnas is 
inconsistent with Supreme Court and Federal Circuit precedent 
insofar as Karnas provides that, when a statute or regulation 
changes while a claim is pending before VA or a court, 
whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  Accordingly, the 
rule adopted in Karnas no longer applies in determining 
whether a new statute or regulation applies to a pending 
claim.  Id.

However, none of the above cases or General Counsel opinions 
prohibits the application of a prior regulation to the period 
on or after the effective date of a new regulation.  Thus, 
the rule that the veteran is entitled to the most favorable 
of the versions of a regulation that was revised during his 
appeal allows application of the prior versions of the 
applicable diagnostic codes at 38 C.F.R. § 4.71a to the 
period on or after the effective dates of the new 
regulations.

Disabilities manifested by limitation of motion in the 
cervical spine were evaluated in accordance with the criteria 
set forth in 38 C.F.R. § 4.71a, Diagnostic Code 5290 (2003).  
Evaluations of 10, 20, and 30 percent were assigned for 
slight, moderate, and severe limitation of motion of the 
cervical spine, respectively.  As the veteran already 
receives the highest possible rating under DC 5290, further 
discussion of the provision is moot.  

Similarly, effective September 26, 2003, VA revised the 
criteria for evaluating all disabilities of the spine, 
including intervertebral disc syndrome.  The new criteria 
provide that the General Rating Formula for Diseases and 
Injuries of the Spine is to be used for evaluating diseases 
and injuries of the spine under diagnostic codes 5235 to 
5243, unless a disability under Code 5243 is evaluated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.  The General Rating Formula provides 
a unified schedule for orthopedic symptomatology, including 
limitation of motion, with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease.  
To receive a rating higher than 30 percent, the veteran must 
suffer from ankylosis of the spine, which is not shown on 
this record.  Further discussion of the criteria of the 
General Rating Formula is moot.  

Note (2) of the General Ratings Formula directs that "when 
evaluating on the basis of chronic manifestations, evaluate 
orthopedic disabilities using evaluation criteria for the 
most appropriate orthopedic diagnostic code or codes.  
Evaluate neurologic disabilities separately using evaluation 
criteria for the most appropriate neurologic diagnostic code 
or codes."  The Board will address neurologic symptomatology 
below.  

Turning to the provisions which could possibly provide higher 
ratings for the veteran's service-connected cervical spine 
DJD, the Board will evaluate the veteran's spinal disability 
according to the prior and current Intervertebral Disc 
Syndrome ratings.  See 38 C.F.R. § 4.71a, DC 5293 (2002) and 
38 C.F.R. § 4.71a, DC 5243.  Higher ratings of 40 and 60 
percent are available under each version.  

The rating criteria that were in effect prior to September 
23, 2002, provided that pronounced intervertebral disc 
syndrome, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, with little 
intermittent relief warrants a 60 percent rating.  A 40 
percent evaluation is to be assigned when the intervertebral 
disc syndrome is severe, when there are recurring attacks, 
with only intermittent relief.  Diagnostic Code 5293, in 
effect prior to September 23, 2002.

Beginning September 23, 2002, VA's rating schedule provided 
that intervertebral disc syndrome (preoperatively or 
postoperatively) is to be evaluated either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  With incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months, a 60 percent rating is to be assigned.  A 
40 percent evaluation is warranted for incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months.  

The revised criteria include Note (1), which directs that 
"[f]or purposes of evaluations under Code 5293[now DC 5243], 
an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

In sum, in order to receive a higher rating, the evidence 
must show neurological impairment, such as can merit an 
independent rating under the Diagnostic Codes for 
neurological impairment, show pronounced or severe 
Intervertebral Disc Syndrome (IDS) under the prior version of 
DC 5293, or show incapacitating episodes of a total duration 
of at least four weeks in the previous twelve months under 
the alternative criteria under DC 5243 for IDS.  

The veteran essentially maintains that the currently assigned 
30 percent rating for his cervical spine problem does not 
reflect the severity of the disabilities.  Indeed, the 
veteran has indicated that his condition has worsened during 
the course of this claim.  As is explained below, the Board 
finds that the medical evidence found on objective 
examination of the veteran's DJD of the cervical spine, does 
not show that increased ratings are warranted under any 
applicable rating criteria in effect at any time during the 
appeal period.

The Board must first consider the evidence of neurological 
complications as this effects both ratings under the 
neurological Diagnostic Codes and under the provisions for 
IDS.  The Diagnostic Codes which rate neurological impairment 
require identification of the nerve involved and an 
assessment of the objective symptoms related to that 
impairment.  See 38 C.F.R. § 4.124a, DCs 8205-8730.  The 
veteran does not have neurological symptomatology 
identifiable and ratable as such on this record.  

The veteran's VA treatment records do not show radiculopathy 
diagnoses or identified nerve impairment.  The January 2003 
and April 2005 VA examinations do not report neurological 
symptoms beyond complaints of radiating pain.  By itself, 
subjective complaints of radiating pain without objective 
evidence of neurological abnormality cannot merit an 
independent rating.  

The veteran has submitted private treatment records showing 
that he received three epidural steroid injections in May and 
June 2004.  The diagnosis was severe cervical radiculopathy.  
The Board has reviewed these documents and found no 
identification of the nerves involved.  On the contrary, 
motor and sensory examinations were reported as normal during 
the June 2004 treatment.  The only abnormal test result was 
pain on extension and flexion in June 2004, which is the 
foundation for the veteran's current 30 percent rating.  A 
follow-up treatment report from September 2004 indicated that 
the veteran had a negative Spurling's maneuver.  No 
radiculopathy was diagnosed at that time.  

The veteran's April 2006 VA examination was scheduled after 
the RO received the private records just discussed.  The 
examiner, even on review of those records, could not find 
evidence of cervical radiculopathy.  

Without an identification of the nerves involved, the Board 
cannot grant a rating based on this evidence.  The Board 
finds that the preponderance of the evidence shows that the 
veteran does not have, and has not had, distinct, diagnosed 
neurological complications from his service connected 
cervical DJD.  The Board concludes that an independent rating 
for neurological impairment is not warranted.  

Under the prior version of DC 5293 for IDS, the evidence must 
show either pronounced or severe symptomatology for a higher 
rating.  Pronounced IDS requires the evidence show persistent 
symptoms of neuropathy or other neurologic findings 
appropriate to the site of the diseased disc.  As was just 
discussed, the Board cannot identify neurologic 
complications.  A rating for Pronounced IDS is not warranted.  

The Board turns to the criteria for a rating for Severe IDS; 
recurrent attacks, with intermittent relief.  To evaluate his 
disability, the veteran was sent for three VA examinations in 
January 2003, April 2005 and April 2006.  

At the January 2003 VA examination, the veteran complained of 
pain radiating into his right shoulder and arm.  On 
examination, the veteran had "slight discomfort at [the] end 
range of all motions."  There was no tenderness about the 
neck.  No neurological disorders or complications were 
diagnosed and there is no indication of sensory deficits or 
atrophy.  The veteran indicated that he "gets a feeling of 
weakness" in his right shoulder and arm.  He also stated 
that he "may feel some numbness in and about the right 
shoulder and arm at times."  The Board notes that the 
veteran has been service connected for DJD of his right 
shoulder and rated independently.  

At the April 2005 VA examination, the examiner indicated that 
the veteran's range of motion was limited by pain.  The 
cervical spine revealed tenderness and spasms.  Neurological 
examination revealed no atrophy or sensory deficits.  The 
examiner indicated that there was "no significant history of 
flares."

At the April 2006 VA examination, the examiner again noted 
that the veteran's range of motion was limited by pain.  The 
veteran had tenderness and spasm of the cervical spine 
region.  The examiner indicated that the veteran had 5/5 
power in all major motor groups.  Sensory exam was 
unremarkable and deep tendon reflexes were symmetrical.  

The veteran has also indicated that he receives ongoing 
treatment for his spinal DJD at VA facilities.  Review of his 
treatment notes shows that the veteran has chronic neck and 
back pain.  There is no history of flare-ups or episodic 
exacerbations related to the cervical spine.  The Board finds 
that the preponderance of the evidence is against a finding 
that the veteran's IDS is severe and productive of recurrent 
attacks with intermittent relief.  Despite the fact that he 
has disc disease, it has not progressed to the point where it 
interferes with his neurological functioning (sensory, motor, 
or strength), so it cannot reasonably be classified as a 
severe condition.  A higher rating for IDS under the prior 
version of DC 5293 is not warranted.  

Under the alternative ratings provisions of DC 5243 for 
Intervertebral Disc Syndrome, the evidence does not show 
incapacitating episodes.  There is no indication of bedrest 
prescribed by a physician.  The treatment that the veteran 
receives is on an ongoing basis and, as noted in the April 
2005 VA examination report, there is no significant history 
of flare-up, which would lead the Board to find 
incapacitating episodes.  There are no flare-ups noted in the 
treatment records at all.  Accordingly, the Board finds that 
the preponderance of the evidence shows that the veteran does 
not have incapacitating episodes.  A higher rating under the 
alternative ratings provisions of DC 5243 is not warranted.

As a general matter, in evaluating musculoskeletal 
disabilities, the VA must determine whether the joint in 
question exhibits weakened movement, excess fatigability, or 
incoordination, and whether pain could significantly limit 
functional ability during flare-ups, or when the joint is 
used repeatedly over a period of time.  See DeLuca v. Brown, 
8 Vet. App. 202, 204-7 (1995); 38 C.F.R. §§ 4.40, 4.45 
(2006).  Where, however, a musculoskeletal disability is 
currently evaluated at the highest schedular evaluation 
available based upon limitation of motion, a DeLuca analysis 
is foreclosed.  Johnston v. Brown, 10 Vet. App. 80 (1997).  
Thus, since the veteran has been granted the maximum rating 
possible under Diagnostic Code 5290 (limitation of cervical 
spine motion) and the General Ratings Formula, the analysis 
required by DeLuca, supra, would not result in higher 
schedular ratings.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
increased rating for post traumatic DJD of the cervical 
spine.  See Gilbert, 1 Vet. App. at 53.

II. Veterans Claims Assistance Act

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  

Prior to initial adjudication of the veteran's claim, a 
letter dated in January 2003 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio, at 187.  The veteran was aware that 
it was ultimately his responsibility to give VA any evidence 
pertaining to the claim.  The January 2003 letter informed 
him that additional information or evidence was needed to 
support his claim, and asked him to send the information or 
evidence to VA.  See Pelegrini II, at 120-121.  To the extent 
the 2003 letter may have been deficient in any respect, 
another letter was sent to the veteran in March 2005, which 
fully complied with VCAA's notification duties and which was 
followed by readjudication of the claim in a supplemental 
statement of the case.

Since the RO continued the 30 percent disability rating at 
issue here for the veteran's service-connected disability, 
and the Board has concluded that the preponderance of the 
evidence is against assigning a higher rating, there is no 
question as to an effective date to be assigned, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2006).

The RO provided the veteran an appropriate VA examination in 
2003, 2005 and 2006.  There is no objective evidence 
indicating that there has been a material change in the 
severity of the veteran's cervical spine DJD since he was 
last examined.  The veteran has not reported receiving any 
recent treatment specifically for this condition (other than 
at VA, which records are in the file), and there are no 
records suggesting an increase in disability has occurred as 
compared to the prior VA examination findings.  The duty to 
assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  VAOPGCPREC 11-95.  The 2003, 2005 
and 2006 VA examination reports are thorough and supported by 
VA outpatient treatment records.  There is no rule as to how 
current an examination must be, and the Board concludes the 
examinations in this case are adequate upon which to base a 
decision.

The veteran specifically argues that the VA examinations, 
particularly the last one in 2006, are inadequate because no 
x-rays were done, and the last MRI was done two years ago.  
He argues his disc disease has likely progressed since that 
time.  However, disability ratings are not assigned based on 
the severity of a condition as shown on x-rays or MRI.  
Rather, as discussed more fully above, it is the objective 
symptoms of the disability, such as limitation of motion, 
functional loss, and neurological impairment, that guide VA's 
assignment of a rating.  All these factors were completely 
addressed in the VA examinations.  Therefore, the Board finds 
the examinations more than adequate, and no further action is 
needed.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).



	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to a rating in excess of 30 percent for post 
traumatic degenerative joint disease of the cervical spine is 
denied.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


